Citation Nr: 1701895	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is of record. 

In January 2015, the Board denied entitlement to a TDIU.  The Veteran then appealed this issue of entitlement to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2014 memorandum decision, the Court vacated the January 2015 Board decision and remanded the case for readjudication.

The issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record in October and August 2012 statements and in Board hearing testimony.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDING OF FACT

The Veteran's service-connected disabilities preclude gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.34.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16 (a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled."  While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.  

The Veteran's service-connected disabilities are bilateral hearing loss, evaluated at 40 percent disabling as of March 14, 2011; tinnitus, evaluated at 10 percent disabling as of July 2005; diabetes mellitus (DM II), evaluated at 20 percent disabling as of July 2004; and PTSD, evaluated at 30 percent disabling as of March 2011.  A combined disability rating of 70 percent has been in effect since March 2011.  In other words, the schedular requirements of 38 C.F.R. § 4.16 (a) have been met throughout the entire appeal period.  The relevant question therefore is whether these disabilities preclude substantially gainful employment.

As to education, the Veteran reports attending four years of college as well as additional technical training.  See Board Hearing Transcripts.  With respect to employment, he worked for thirty-five years as a financial advisor and manager for two banking institution.  See March 2011 VA Form 21-8940.  He ultimately retired from this profession in 2005 following increased severity of his service-connected disabilities.  See October 2012 VA form 9.  Particularly, he reports that his hearing loss diminished his ability to communicate with clients and coworkers.  Id.  In addition, he reports that beginning in 2003 he experienced increased PTSD symptomology because of a workplace armed robbery.  See February 2012 Correspondence.  Lastly, he worked as a charter fishing boat captain and as a member of the South Carolina State Guard until 2009 and 2011 respectively.  Id.  He reports retiring from these positions after his hearing loss became a work hazard.  

The Veteran's primary contention throughout the pendency of the claim has been that his collective disabilities render him unable to engage in, or be hired for, substantially gainful employment.  See October 2012 VA Form 9.  Following careful reconsideration of the record, to include evidence (reports) added since the matter was last reviewed, the Board finds sufficient evidence to warrant entitlement to a TDIU. 

Of record is a June 2015 opinion from the Veteran's private care physician Dr. L.T.  Dr. T. opined that his service-connected disabilities rendered him unable to "maintain [sic] or sustain any type of substantially gainful employment."  In pertinent part, Dr. T. rationalized that his PTSD symptomology including daily anxiety, anger and panic attacks prevents him from adapting to a work like setting.  Additionally, Dr. T. indicated that his hearing loss was a severe barrier to employment as he now relies on lip reading to communicate.  Finally, paired with these considerations are the restrictions associated with his DM II.  His overall symptomology was opined to be too great to sustain employment.  The Board finds this opinion probative.  Here the clinical medical evidence of record reflects that Dr. T. has almost a decade worth of experience treating the Veteran's service connected disabilities.  See Family Physician's at Spartanburg.  Thus, the records support that Dr. T. has intimate knowledge of his capabilities. 

Correspondingly, in October 2016 the Veteran underwent an employment evaluation with a vocational specialist A. L., MS, CRC.  Following evaluation and review of the record, A. L. concurred that his collective service-connected disabilities rendered him unemployable.  In doing so, A. L. noted relevant symptoms of "significant hearing loss as well as intrusive thoughts, flashbacks, difficulty interacting with others, coping with stressful situations... hypervigilance and anxiety."  A. L. considered his symptomology so severe as to preclude effective communication and the maintenance of a professional demeanor.  To A. L., these skills are considered critical in all employment environments and, in even more so, in the field of financial services.  As such, his employability was deemed unlikely.  This opinion is highly probative as it was predicated on consideration of the clinical and lay evidence of record as well as direct interview of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The remaining positive evidence of record bolsters the Veteran's claims of unemployability.  Specifically, coworkers, as early as 2005, reported that his hearing regularly interfered with his work, as conversations had to be repeated.  See November 2005 V. N. and G. M Correspondence.  Additionally, State Guard Lt. Colonel T. F. specified that his "inability to clearly hear radio calls and other means of communication put him and others at possible risk...."  See January 2012 Statement.  Furthermore, his charter license clearly indicates that renewal was dependent upon passing a hearing examination.  See U.S. Coast Guard License.  Lastly, his wife confirmed that, notwithstanding his hearing difficulties, the Veteran routinely struggles with mood swings, anger and abusive behavior.  See B. W. October 2010 Correspondence.  

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  The primary consideration for the Board is whether the Veteran is able to secure and maintain substantially gainful employment.  

With the help of the recently submitted reports from Dr. L.T., and A.L., the Board now finds that the Veteran would have severe difficulty obtaining and maintaining any form of employment.  Significantly, his inability to quickly or consistently distinguish commands precludes his former work captaining boats or even securing locations.  Similarly, sedentary employment is questionable as his hearing ability requires direct, focused, close conversations with employers/coworkers.  Realistically, such communication would be incredibly difficult with his PTSD symptomology resulting in unpredictable anger, panic attacks and anxiety.  Beyond these concerns, are the symptoms associated with his other service-connected disabilities which were not explicitly discussed herein.  All of which further lessen the likelihood of sustained employability.

The Board acknowledges there are negative opinions of record.  See April 2011 VA examinations.  However, none of these opinions are anymore probative than the above referenced and discussed positive opinions.  There is little point in discussing their findings.
  
In sum, the collective symptoms associated with his service-connected disabilities make it highly unlikely that he would realistically be able to obtain and maintain gainful employment.  Thus, giving the Veteran the benefit of the doubt, the Board will find that he is unable to obtain and maintain any form of substantially gainful employment due to his service connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

Issuance of a TDIU in turn raises the issue of entitlement to special monthly compensation (SMC).  In that regard, the Board has considered the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  The Court in Bradley held that, SMC might be warranted when a separate award of a TDIU rating, predicated on a single disability (perhaps not ratable at the schedular 100 percent level), is considered together with another disability separately rated at 60 percent or more. See 38 U.S.C.A. §1114(s); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). 

The Board does not find that an SMC rating is for application.  For the entirety of the appeals claim period, the Veteran has not had a service connected disability rated 60 percent or more.  The record does not contain an indication that the Veteran has been rendered housebound.  Rather, the record reflects that he traveled to therapy sessions and other locations throughout the pendency of the appeal.  As such, the concerns addressed in Bradley and Buie are not present, and the Board needs not further address whether SMC ratings are warranted during the pendency of the appeal.


ORDER

Entitlement to TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


